This Cause coming on this Day to be heard Mr. Parsons Solicitor for the Complainants moved that the Order for the setting down this Cause to be heard might be read. Ordered and done accordingly. He then proceeded to open the Scope and Purport of the Bill and read the several Charges. Mr. Simpson Solicitor for the Defendants also opened the Scope and Purport of the several Answers to the original Bill and Bill of revivor. Mr. Parsons then produced and read several Vouchers.
The Court on hearing Counsel on both Sides did Order and Decree That the Bonds and Conveyances in the Pleadings mentioned should be cancelled in the Presence of the Master of this Court: and that the Costs both at Law and Equity be paid by the Complainants including  Counsel’s fees on both Sides.